Case 1:19-cr-00157-LJO-SKO Document1 Filed 07/02/19 Page 1 of 6

AO 91 (Rev. 08/09) Criminal Complaint SSP wer rem
, BH Boy Be Z |
UNITED STATES DISTRICT COURT 9 kom
for the JUL 02 2019

Eastern District of California

 

 

CLERK, U.S. OISTAI
EASTERN DISTRICT OF CALIFORNIA
BY

 

United States of America

 

 

 

) DEPUTY CLERK
vy. )
David VANN ) Case No. ce
) E19OM 00135 EPG ae
) . . La wo
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of June 22, 2019 in the county of Fresno in the
Eastern District of California , the defendant(s) violated:
Code Section Offense Description
Title 18 USC Section 922(g)(1) Felon in possession of a firearm

This criminal! complaint is based on these facts:
See attached affidavit of ATF SA Anthony Gonzales

wf Continued on the attached sheet.

 

SI ’s signature

Anthony Gonzales, ATF Special Agent
Printed name and title

Sworn to before me and signed in my presence.
Date: Ju 2, oul | Cc a Pp Jf '
. — ‘ Judek&s signture

City and state: Fresno, California Hon. Erica P. Grosjean, U.S. Magistrate Judge
Printed name and title
 

 

Case 1:19-cr-00157-LJO-SKO Document1 Filed 07/02/19 Page 2 of 6

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA, CASE NO.
Plaintiff, AFFIDAVIT OF SPECIAL AGENT ANTHONY T.
GONZALES
Vv.
DAVID VANN
Defendant.

 

 

1 INTRODUCTION

1. This Affidavit is in support of an arrest warrant for David VANN (hereinafter VANN) for
violations of Title 18, United States Code, Section 922(g)(1), felon in possession of a firearm.
2. The information contained in this Affidavit is based upon my personal observations and training
and, where noted, information related to me by other law enforcement officers and/or agents.
3. As stated further in this Affidavit, lew enforcement officers have gathered evidence to support
probable cause that VANN unlawfully possessed a Glock, Model 21, .45 caliber, pistol, with serial number
G340US.

I. AFFIANT’S BACKGROUND
4. lama Special Agent (SA) with the Bureau of Alcohol, Tobacco and Firearms (ATF) and
have been so employed since October of 2018. I am currently assigned to the ATF Fresno Field Office,
specializing in investigations involving the illegal possession of firearms and other federal offenses
involving firearms. Prior to my employment with ATF, I was a sworn peace officer in the state of
California beginning in October of 2008. During that time I was employed by the Santa Cruz County
Sheriff's Office (SCSO) where I was assigned as a patrol deputy throughout the county. While

COMPLAINT AFFIDAVIT 1

 

 

 
i)

\O oO =~] On a aa Loe)

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 1:19-cr-00157-LJO-SKO Document1 Filed 07/02/19 Page 3 of 6

employed at SCSO I was assigned as a detective to the Investigations Bureau-Santa Cruz County Gang
Task Force where I conducted and assisted in complex gang investigations involving local, state and
federal offenses including drug trafficking, unlawful firearms possession, homicide, robbery and other
crimes committed by gang members throughout Santa Cruz County and surrounding areas. I was
employed by the Madera County Sheriff's Office (MCSO) where I worked as a patrol deputy in 2012. In
2013, I began employment with the Clovis Police Department (CPD). While employed at CPD, I
worked as a patrol officer until being assigned to the Detective Bureau, where I worked with the Frésno
County Multi Agency Gang Enforcement Consortium (MAGEC). While assigned as a detective at
MAGEC, I conducted gang investigations with other local, state and federal agencies investigating gang
crimes in and around Fresno County, including homicide, unlawful firearm possession, assaults,
robbery, drug trafficking, firearms trafficking, murder for hire and burglaries.

5. During the course of my employment with ATF, I have investigated criminal violations
related to firearms, violent crime, criminal street gangs, and narcotics. As a police detective and ATF
agent I have participated in all aspects of criminal investigations, including, but not limited to,
interviews, physical surveillance, and the execution of both search warrants and arrest warrants. I have
personally investigated and/or assisted other agents and officers in their investigations involving
violations of Title 18, United States Code, Section 922(g)(1), felon in possession of a firearm; Title 21,
United States Code, Section 841(a)(1), the manufacture of, distribution of and possession with intent to
distribute controlled substances; and Title 21, United States Code, Section 846, conspiracy to commit
the foregoing. Specifically, those investigations have focused on the distribution of methamphetamine,
heroin, cocaine, and other narcotics. I am familiar with, and have participated in, conventional
investigative methods, including, but not limited to, electronic surveillance, visual surveillance, the use
of GPS/E-911 data, questioning of witnesses, search warrants, and confidential informants. I have also
participated in multiple Title III investigations where I have served in the wireroom, as a member of a
street react team and as a surveillance team member.

6. During the course of my employment as a law enforcement officer, I have investigated and

been involved in the prosecution of numerous cases of prohibited persons in possession of firearms,

COMPLAINT AFFIDAVIT 2

 
 

 

 

Case 1:19-cr-00157-LJO-SKO Document1 Filed 07/02/19 Page 4 of 6

including cases involving the possession. of firearms by convicted felons.
Til. PROBABLE CAUSE

7. According to reports from the Fresno Police Department (FPD)!, on June 22, 2019 at
approximately 1732 hours, Fresno police officers assigned to the Southeast Special Response Team
(SRT) were patrolling in the area of East Butler Avenue and North Maple Avenue in the city of Fresno.
Fresno Police Department (FPD) Officers Steve Baiza and Sergio Gonzalez were operating a marked
FPD patrol vehicle and noticed a 2005 Volkswagen Jetta (CA-8JAE010) travelling westbound on Butler
Ave towards Maple. Officer Baiza recognized the driver of the vehicle to be David VANN, who he
knew to be on active Post-Release Community Supervision. Officers executed a U-turn and got behind
the vehicle. They noticed that the brake light on the right side of the vehicle was not illuminating
properly. The right brake light was dimmer than the left side and high center brake lights, and was
difficult to see when the brakes were applied, in violation of California Vehicle Code section 24252(a).
Officer Baiza activated his overhead lights in an attempt to conduct a vehicle stop of VANN, who was
the only occupant of the vehicle. |

8. | VANN continued to drive his vehicle southbound on Maple Avenue. Officer Baiza sounded
his siren four times in order to get VANN’s attention, however VANN did not yield and continued to
drive his vehicle south on Maple Avenue. Officer Baiza left the siren on and continued to follow .
VANN, who accelerated his vehicle, failing to stop for a sign at Maple Avenue and Woodward Avenue.
A Fresno County Sheriff’s Office helicopter (Eagle-1) began to follow VANN and Officer Baiza turned
his lights and siren off as VANN continued to drive away. VANN continued at approximately 60 miles
per hour while driving southbound on Maple Avenue in the northbound lanes of traffic and continuing to
ignore traffic signals and signs. VANN continued into a neighborhood and parked his vehicle near the
intersection of Kaviland Avenue and Price Avenue before getting out of the vehicle and walking away.

9. Officer Baiza and Officer Gonzalez observed VANN walking on Kaviland Avenue while

carrying a black object in his right hand. According to Officer Baiza’s report, when he approached

 

1. All facts contained herein were taken from Fresno Police Department reports unless otherwise
noted.

COMPLAINT AFFIDAVIT 3

 
Oo ©o© YQ DH tT BB WN fF

NN NH Bw KN BR ND BRD ORD BR OO ea
co “nN ONO UUrhlUlUlUCLDAlUWwhULULDN llr ll OC ON SONGS OC DOW lL

 

 

Case 1:19-cr-00157-LJO-SKO Document1 Filed 07/02/19 Page 5 of 6

VANN, VANN threw the object into the bushes in front of 4628 E. Kaviland Avenue and continued to
walk away eastbound away from the item. Officer Baiza and Officer Gonzalez apprehended VANN one
residence away, in front of 4632 E. Kaviland Avenue. Officer Gonzalez went to the bushes in front of
4628 E. Kaviland Avenue where VANN was seen discarding the black item and located a black Make:
Glock, Model: 21, .45 caliber, pistol, with serial number G340US in the bush loaded with an extended
magazine containing 23 live rounds of mixed-brand ammunition. A record check was conducted
through the Automated Firearm System (AFS) and there was no registration information for the firearm.

10. Officer Baiza provided VANN with his Miranda rights and conducted a field interview with
VANN. During the interview, Officer Baiza asked VANN if he knew what was going on and VANN
stated, “yea I know what’s going on; you guys got me with a gun with an extended clip.” VANN told
Officer Baiza that he had “found” the firearm. VANN stated that he had found the firearm in a bush |
“like today when yah were chasing me, | had it for like ten minutes.” When asked why he did not stop
for officers trying to pull him over, VANN confirmed it was because he had the firearm and said he was,
“trying to get away.”

11. After VANN’s arrest, Officer Gonzalez contacted the residents of 4628 E. Kaviland Avenue
and inquired as to whether anyone at the home owned a firearm. The resident stated that nobody owned
any firearms at the house and additionally they had no involvement with the firearm found in their yard.

12. Ihave reviewed the Fresno County Superior Court records and the defendant’s criminal
history report, both of which indicate that the defendant has the following prior felony convictions
punishable by more than a year imprisonment:

e <A September 27, 2013, Fresno County Superior Court felony conviction for violating
California Penal Code, Section 25400(a)(2), concealed firearm on a person (case number
F12900454);

e A June 21, 2015, Fresno County Superior Court felony conviction for violating California
Vehicle Code, Section 273.5(a), corporal injury to spouse or cohabitant (case number

F15902235);

COMPLAINT AFFIDAVIT 4

 
 

bo

oOo fF NHN DH UO & WwW

10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 1:19-cr-00157-LJO-SKO Document1 Filed 07/02/19 Page 6 of 6

e A June 9, 2016, Fresno County Superior Court felony conviction for violating California
Vehicle Code, Section 2800.2(a), evading a peace officer and California Penal Code, and
Section 29800(a)(1), possession of a firearm by felon (F16903348);

e A November 19, 2018, Fresno County Superior Court felony conviction for violating
California Penal Code, Section 273.5(f)(1), corporal injury to spouse or cohabitant with
ptior (case number F18906239).

13. According to the court records that I reviewed, the defendant was advised in connection with

each of the above convictions that the maximum penalty exceeded a year imprisonment.

14. OnJuly 1, 2019, ATF Special Agent Brad Dickey, who has specialized training in the
manufacture, origin and identification of firearms, verbally indicated the Glock, Model 21, .45 caliber
pistol, with serial number G340US was not manufactured in the state of California, and therefore,
traveled in and affected interstate commerce.

IV. CONCLUSION
14. The above facts set forth probable cause to believe that David VANN violated Title 18, United

States Code, Section 922(g)(1), felon in possession of a firearm. I request that an arrest warrant be issued for

SAL

Anthony T. Gonzales

Special Agent, Bureau of Alcohol, Tobacco, Firearms
and Explosives, U.S. Department of Justice

VANN for this violation.

 

Sworn to and subscribed before me this 2___ day of July, 2019

a) AL»

\
Erica P. Grosjean V
UNITED STATES MAGISTRATE JUDGE

Reviewed as to form by:
/s/ Katherine E. Schuh

KATHERINE E. SCHUH
Assistant U.S. Attorney

COMPLAINT AFFIDAVIT 5

 

 
